Commission for Lawyer




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 6, 2014

                                      No. 04-12-00816-CV

                                         Daniel A. BASS,
                                            Appellant

                                                 v.

                        COMMISSION FOR LAWYER DISCIPLINE,
                                     Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-19911
                   The Honorable Mollee Bennett Westfall, Judge Presiding


                                         ORDER
        On February 4, 2014, appellee filed its Unopposed Second Motion for Extension of Time
to File Brief. Appellee’s brief was originally due on December 16, 2013. On December 19,
2013, we granted a 60-day extension of time and ordered the appellee’s brief to be filed on or
before February 14, 2014. Appellee now requests an additional 30-day extension due to delays
in communicating with appellant due to his serious illness. The motion is GRANTED.
Appellee’s brief is due on or before March 17, 2014. If the appellee’s brief is not filed by March
17, 2014, we will set the appeal “at issue,” and it will be set for submission without an appellee’s
brief.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court